Citation Nr: 0112159	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim 
of entitlement to service connection for renal tubular 
acidosis.

2.  Entitlement to service connection for nephrocalcinosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO). 

The Board notes that the veteran presented testimony in 
support of his claims at a videoconference hearing held 
before the undersigned Board Member in October 2000.  During 
this hearing, the veteran indicated that he was accepting 
this form of hearing and waiving his right to an in-person 
hearing before a Board Member.  In addition, the veteran 
submitted additional evidence in support of his claim.  
However, because he also submitted a waiver of initial RO 
consideration with the evidence, the Board may review this 
evidence in support of the veteran's claims.

The Board addresses the issue of entitlement to service 
connection for nephrocalcinosis in the Remand section of this 
decision.


FINDINGS OF FACT

1.  In August 1997, the RO denied the veteran's claim of 
entitlement to service connection for renal tubular acidosis.

2.  The same month, the RO notified the veteran of the 
decision and advised him of his appellate rights, but the 
veteran did not file a notice of disagreement with that 
decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's August 1997 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision, in which the RO denied 
entitlement to service connection for renal tubular acidosis, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for renal 
tubular acidosis.  38 U.S.C.A.  § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that, during the 
pendency of this appeal, new legislation was passed that 
amplifies the VA's duties to notify a claimant of the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claims pursuant to the VCAA.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
However, in light of the Board's decision with regard to the 
veteran's claim to reopen, adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The issues before the Board include whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for renal 
tubular acidosis.  The RO denied the veteran this claim in 
August 1997 on the basis that there was no evidence that the 
veteran was treated for renal tubular acidosis in service or 
that this disorder was incurred in or aggravated by service.  
In denying the veteran's claim, the RO considered the 
veteran's service medical records, VA outpatient treatment 
records and hospitalization reports dated from 1995 to 1997, 
and VA examination reports dated in 1997.  The RO notified 
the veteran of the August 1997 decision and advised him of 
his appellate rights by letter dated the same month, but the 
veteran did not initiate an appeal of the decision.  The 
August 1997 decision is thus final.  38 U.S.C.A. § 7105 (West 
1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a)); see also 
Winters v. West, 12 Vet. App. 203, 206-207 (1999) (en banc) 
(holding that if the adjudicator finds the claim well 
grounded, he or she must ensure that the VA has fulfilled its 
duty to assist the appellant in developing his claim and then 
adjudicate the merits of that claim) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  

Due to legislation that was recently passed, however, the 
adjudicator may no longer analyze claims to reopen in the 
manner developed by the Court in 1999.  See VCAA, Pub. L. No 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  Rather, after the 
adjudicator finds that new and material evidence has been 
submitted and reopens the claim, he or she need not determine 
whether the claim is well grounded.  Instead, the adjudicator 
must determine whether the VA has fulfilled its duty to 
assist the appellant in developing his claim, and if so, 
decide the merits of that claim.  

The pertinent evidence that has been associated with the 
veteran's claim since the RO's August 1997 decision includes 
the veteran's November 1998, January 2000, and February 2000 
written statements, the veteran's October 2000 hearing 
testimony, and a February 2000 written statement from Thomas 
W. Ferguson, M.D.  This evidence is neither cumulative nor 
redundant of evidence previously submitted to agency 
decisionmakers.  Therefore, the Board finds that it is new.  

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the veteran's October 2000 hearing testimony 
and Dr. Ferguson's February 2000 written statement, attempts 
to establish, in part, one of the elements that was missing 
at the time of the RO's August 1997 denial, namely, the 
likelihood that the veteran's renal tubular acidosis was 
incurred in service.  During his hearing, the veteran 
testified that he was exposed to solvents during active 
service, and in his written statement, Dr. Ferguson 
associates solvent exposure to renotubular acidosis.  This 
evidence suggests that, if the testimony is correct, the 
veteran's renal tubular acidosis might be related to his 
period of active service.

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for renal tubular acidosis.  
The Board cannot, however, decide the merits of this claim 
until the RO undertakes the development requested below. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for renal tubular acidosis 
is reopened and, to this extent only, granted.


REMAND

The veteran claims that although he has never been diagnosed 
with acidosis, he is essentially being treated with 
medication used to treat acidosis.  He also claims that he 
developed this disorder after being exposed to solvents 
during active service, when he worked as a flight service 
attendant and material controller cleaning out aircraft 
garbage areas and receptacles for human waste.  He alleges 
that this disorder eventually caused nephrocalcinosis, which 
was first diagnosed in June 1996.  Additional development by 
the RO is necessary before the Board can decide the merits of 
the veteran's claims for service connection for renal tubular 
acidosis and nephrocalcinosis.  

As previously indicated, during the pendency of the veteran's 
appeal, legislation was passed that redefines the VA's duties 
to notify and to assist a claimant.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The RO has not developed or 
adjudicated the veteran's service connection claims pursuant 
to the VCAA, which is more favorable to the veteran because 
it enhances the VA's duty to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
Accordingly, on Remand, the RO should take any action that is 
necessary to comply with the notification and assistance 
provisions of the VCAA.

For instance, the RO should obtain all outstanding medical 
records that are pertinent to the veteran's claims for 
service connection.  During the October 2000 hearing, the 
veteran testified that he was first diagnosed with kidney 
stones in 1983 or 1984.  Although there are private medical 
records in the claims file dated from 1982 to 1984, these 
records do not show treatment for, or a diagnosis of, kidney 
stones.  The veteran also testified that he had seen Dr. 
Ferguson for a consultation and wanted to see someone at the 
VA for a consultation regarding his nephrocalcinosis, but 
reports of Dr. Ferguson's consultation and any VA 
consultation that might have taken place after the hearing 
are not in the claims file.  Inasmuch as the records 
mentioned might be pertinent to the veteran's claims for 
service connection, they should be secured and associated 
with the claims file.  

The RO should also attempt to verify the veteran's assertion 
that he was exposed to solvents in service.  In light of Dr. 
Ferguson's written statement associating renal tubular 
acidosis with certain solvents, the Board believes it would 
be helpful to have the veteran's service personnel records or 
other available relevant service department information to 
review whether the tasks the veteran performed in service 
might have exposed him to solvents.  

In addition, as the record stands, there is insufficient 
medical evidence in the claim file to decide the veteran's 
claims for service connection.  The VCAA provides that, in 
the case of a claim for disability compensation, the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  It also 
provides that the VA's duty to assist includes providing the 
claimant a medical examination when the totality of the 
evidence establishes that the claimant has a current 
disability that may be associated with his period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

In this case, the RO has not afforded the veteran VA 
examinations of the claimed disorders.  As the record stands, 
it is unclear whether the veteran currently has renal tubular 
acidosis and nephrocalcinosis.  During a VA malignancies and 
tuberculosis examination in March 1997, a VA examiner 
diagnosed bilateral renal calculus with chronic 
nephrolithiasis.  Based on the foregoing, on Remand, the RO 
should provide the veteran comprehensive VA examinations, 
during which VA examiners can definitively determine whether 
the veteran has the claimed disorders, and if so, discuss 
with specificity whether the disorders were incurred in or 
aggravated by service. 

Moreover, because these claims are being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that are missing from his claims file and 
to present further argument in support of his claims for 
service connection. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have seen him for the 
claimed disorders and whose records have 
not yet been secured.  

2.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claim, including records of the veteran's 
treatment for kidney stones dated from 
1983, and any recent reports of 
consultations with Dr. Ferguson as well 
as the research upon which his February 
2000 opinion is based, and records of VA 
physicians.  

3.  Thereafter, the RO should contact all 
appropriate authorities and obtain and 
associate with the claims file the 
veteran's service personnel records and 
all other records that might show whether 
the veteran was exposed to solvents 
during his period of active service and 
the nature of those solvents. 

4.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of the veteran's 
renal tubular acidosis and 
nephrocalcinosis.  The RO should provide 
the examiners with a copy of this Remand 
and the veteran's claims file for review 
in conjunction with the examinations.  
Following comprehensive evaluations, 
during which all indicated studies are 
conducted, the examiners should: (1) 
indicate whether the veteran has renal 
tubular acidosis and/or nephrocalcinosis; 
and with regard to each disorder shown to 
exist (2) opine whether it is at least as 
likely as not that the disorder was 
incurred in or aggravated by service.  
The examiner should provide the rationale 
on which his or her opinion is based. 

5.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

6.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

7.  The RO should then readjudicate the 
veteran's claims for service connection 
based on all of the evidence of record.  
If the RO denies any benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn  regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



